SBC Communications Inc.


SALARY AND
INCENTIVE AWARD DEFERRAL PLAN

Effective:    January 1, 1984
Revision Effective:    January 31, 2003

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Subject                                                                                 Page

Article 1   Statement of Purpose                                                        1

Article 2   Definitions                                                                 1

Article 3   Administration of the Plan                                                  4

Article 4   Contributions                                                               4

4.1   Elections to Make Contribution                                                    4
4.2   Contributions to Pre-Tax Account; Interest/Dividends                              5

Article 5  Distributions                                                                6

5.1      Distributions From Pre-Tax Account                                             6
5.2      Accelerated Distribution                                                       7
5.3      Small Distribution                                                             8
5.4      Determination by Internal Revenue Service                                      8
5.5      Emergency Distribution                                                         8
5.6      Ineligible Participant                                                         8

Article 6   Transition Provisions                                                       8

6.1      Effective Dates                                                                9
6.2      Combination of Existing Contributions                                          9
6.3      Termination of Elections                                                       9
6.4      Annual Base Salary Contribution Transition                                     9

Article 7   Discontinuation, Termination, Amendment                                     10

7.1      SBC's Right to Terminate Plan                                                  10
7.2      Amendment                                                                      10

Article 8   Miscellaneous                                                               10

8.1      Additional Benefit                                                             10
8.2      Tax Withholding                                                                10
8.3      Elections and Notices                                                          10
8.4      Unsecured General Creditor                                                     11
8.5      Offset                                                                         11
8.6      Non-Assignability                                                              11
8.7      Employment Not Guaranteed                                                      12
8.8      Errors                                                                         12
8.9      Captions                                                                       12
8.10     Governing Law                                                                  12
8.11     Validity                                                                       12
8.12     Successors and Assigns                                                         12


--------------------------------------------------------------------------------


SBC COMMUNICATIONS INC.


SALARY AND INCENTIVE AWARD DEFERRAL PLAN

As amended through April 1, 2002


ARTICLE 1 - STATEMENT OF PURPOSE

        The purpose of the Salary and Incentive Award Deferral Plan (“Plan”) is
to provide a select group of management employees consisting of Eligible
Employees of SBC Communications Inc. (“SBC” or the “Company”) and its
Subsidiaries with a means for deferring the receipt of income.


ARTICLE 2 - DEFINITIONS

        For the purposes of this Plan, the following words and phrases shall
have the meanings indicated, unless the context indicates otherwise:

        Base Compensation. The following types of cash-based compensation, in
each case as determined by SBC, paid by an Employer (but not including payments
made by a non-Employer, such as state disability payments), before reduction due
to any contribution pursuant to this Plan or reduction pursuant to any deferral
plan of an Employer, including but not limited to a plan that includes a
qualified cash or deferral arrangement under Section 401(k) of the Internal
Revenue Code, as amended (“Code”):

        (a) annual base salary.

        Payments by an Employer under a Disability plan made in lieu of any
compensation described in (a) above, shall be deemed to be a part of the
compensation it replaces for purposes of this definition. Base Compensation does
not include the TEAM Award (the annual award determined to be the “Team Award”
by SBC together with the individual award determined by SBC to be the Individual
Discretionary Award made in connection therewith) or comparable awards, if any,
determined by SBC to be used in lieu of these awards, commissions or zone
allowances or any other geographical differential and shall not include payments
made in lieu of unused vacation or other paid days off, and such payments shall
not be contributed to this Plan.

        Business Day. Any day during regular business hours that SBC is open for
business.

         Chairman. The Chairman of the Board of Directors of SBC Communications
Inc.

         Committee. The Human Resources Committee of the Board of Directors of
SBC Communications Inc.

        Declared Rate. The interest rate for each calendar year as determined by
the Senior Executive Vice President-Human Resources, with the concurrence of the
Senior Executive Vice President, Chief Financial Officer and Treasurer and
announced on or before January 1 of the applicable calendar year. However, in no
event will the Declared Rate for any calendar be less than the Moody’s Corporate
Bond Yield Average-Monthly Average Corporates as published by Moody’s Investor’s
Service, Inc. (or any successor thereto) for the month of September before the
calendar year in question, or, if such yield is no longer published, a
substantially similar average selected by the Senior Executive Vice
President-Human Resources or his or her successor.

         Disability. Absence of an Employee from work with an Employer under the
relevant Employer's disability plan.

         Eligible Employee. An Employee who:

         (a) is a full time, salaried Employee of SBC or an Employer in which
SBC has a direct or indirect 100% ownership interest and who is on active duty,
Disability (but only while such Employee is deemed by the Employer to be an
Employee of such Employer) or Leave of Absence;

         (b) is, as determined by SBC, a member of Employer's "select group of
management or highly compensated employees" within the meaning of the Employment
Retirement Income Security Act of 1974, as amended, and regulations thereunder
("ERISA"); and

         (c) is (i) an Officer or (ii) a non-Officer Employee who has been
approved by SBC to be eligible to participate in this Plan.

        Notwithstanding the foregoing, SBC may, from time to time, exclude any
Employee or group of Employees from being deemed an “Eligible Employee” under
this Plan.

        In the event a court or other governmental authority determines that an
individual was improperly excluded from the class of persons who would be
considered Eligible Employees during a particular time for any reason, that
individual shall not be an Eligible Employee for purposes of the Plan for the
period of time prior to such determination.

         Employee. Any person employed by an Employer, excluding persons hired
for a fixed maximum term and excluding persons who are neither citizens nor
permanent residents of the United States, all as determined by SBC. For purposes
of this Plan, a person on Leave of Absence who otherwise would be an Employee
shall be deemed to be an Employee.

         Employer. SBC Communications Inc. or any of its Subsidiaries.

        Executive Officer. A person identified as an “executive officer” of SBC
in the then most recent SBC Form 10-K containing such information that was filed
with the United States Securities and Exchange Commission or who subsequent to
such filing was notified by SBC’s General Counsel to be an executive officer of
SBC.

        Grandfathered Senior Manager. An individual who, as of January 31, 2003,
is not an Officer but is a Participant in the Plan.

        Incentive Award. A cash award paid by an Employer (and not by a
non-Employer, such as state disability payments) as either a short term or long
term award under the Short Term Incentive Plan, the 1996 Stock and Incentive
Plan, or the 2001 Incentive Plan; or paid by an Employer as the Key Executive
Officer Short Term Award paid under the 1996 Stock and Incentive Plan or the
2001 Incentive Plan; or any other award that the Committee designates as a short
term or long term incentive award specifically for purposes of this Plan
(regardless of the purpose of the award) including an award which would
otherwise be paid in stock, other than stock of SBC.

        Leave of Absence. Where a person is absent from employment with an
Employer on a formally granted leave of absence (i.e., the absence is with
formal permission in order to prevent a break in the continuity of term of
employment, which permission is granted (and not revoked) in conformity with the
rules of the Employer which employs the individual, as adopted from time to
time). For purposes of this Plan, a Leave of Absence shall be deemed to also
include a transfer by an Employer of a person to, and continuous employment by,
an entity for a rotational work assignment. In the event a transfer to such an
entity lasts more than 5 years or the rotational work assignment status is
canceled by SBC, it shall be deemed a Termination of Employment with the
Employer at that time for purposes of this Plan. To be a rotational work
assignment, the Employer must have indicated in writing to the person that the
person was to be rehired by the Employer on termination of the rotational work
assignment.

         Officer. An individual who is designated as an officer level employee
for compensation purposes on the records of SBC.

         Participant. An Eligible Employee or former Eligible Employee who
participates in this Plan.

        Pre-Tax Account. The account maintained on a pre-tax basis on the books
of account of SBC for each Participant.

        Retirement or Retire. . “Retirement” or “Retire” shall mean the
termination of an Eligible Employee’s employment with SBC or any of its
subsidiaries, for reasons other than death, on or after the earlier of the
following dates: (1) solely with respect to Officers and Grandfathered Senior
Managers, the date the Officer or Grandfathered Senior Manager has attained age
55, and, for an Officer who became a participant on or after January 1, 2002,
has five (5) years of service, or (2) the date the Eligible Employee has
attained one of the following combinations of age and service at termination of
employment on or after April 1, 1997, except as otherwise indicated below:

Net Credited Service Age 10 Years or more 65 or older 20 Years or more 55 or
older 25 Years or more 50 or older 30 Years or more Any age


With respect to an Eligible Employee who is granted an EMP Service Pension under
and pursuant to the provisions of the SBC Pension Benefit Plan - Nonbargained
Program (“SBCPBP”) upon termination of Employment, the term “Retirement” shall
include such Eligible Employee’s termination of employment.

        Senior Manager. An individual who is designated as a Senior Manager or a
Grandfathered Senior Manager for compensation purposes on the records of SBC.

         Subsidiary. Any corporation, partnership, venture or other entity in
which SBC holds, directly or indirectly, a 50% or greater ownership interest.
SBC may, at its sole discretion, designate any other corporation, partnership,
venture or other entity a Subsidiary for the purpose of participating in this
Plan.

        Termination of Employment. References herein to “Termination of
Employment,” “Terminate Employment” or a similar reference, shall mean the event
where the Employee ceases to be an Employee of any Employer, including but not
limited to where the employing company ceases to be an Employer.

        Termination Under EPR. In determining whether an Eligible Employee’s
termination of employment under the Enhanced Pension and Retirement Program
(“EPR”) is a Retirement for purposes of this Plan, five years shall be added to
each of age and net credited service (“NCS”). If with such additional age and
years of service, (1) an Eligible Employee upon such termination of employment
under EPR is Retirement Eligible according to the SBC Supplemental Retirement
Income Plan (“SRIP”) or (2) the Eligible Employee upon such termination of
employment under EPR has attained one of the following combinations of age and
service, <pre>

Actual NCS + 5 Years Actual Age + 5 Years 10 Years or more 65 or older 20 Years
or more 55 or older 25 Years or more 50 or older 30 Years or more Any age


then such termination of employment shall be a Retirement for all purposes under
this Plan and the Eligible Employee shall be entitled to the treatment under
this Plan afforded in the case of a termination of employment which is a
Retirement.


ARTICLE 3 - ADMINISTRATION OF THE PLAN

        The Committee shall be the administrator of the Plan and will administer
the Plan, interpret, construe and apply its provisions and determine entitlement
to benefits, all in its discretion. The Committee may further establish, adopt
or revise such rules and regulations as it may deem necessary or advisable for
the administration of the Plan. References to determinations or other actions by
SBC, herein, shall mean actions authorized by the Committee, the Chairman, the
Senior Executive Vice President of SBC in charge of Human Resources, or their
respective successors or duly authorized delegates, in each case in the
discretion of such person; except that with respect to Executive Officers, only
the Committee may take such action. All decisions by SBC shall be final and
binding.


ARTICLE 4 - CONTRIBUTIONS


4.1 ELECTION TO MAKE CONTRIBUTIONS.

         (a) An Eligible Employee may elect to participate in the Plan through
payroll deductions contributed to the Plan as follows (such contributions to the
Plan are “Employee Contributions”):

1. An Eligible Employee who is an Officer or a Grandfathered Senior Manager may
elect to contribute up to 50% (in whole percentage increments) of his or her
monthly Base Compensation, as the same may change from time to time; provided,
however, any Base Compensation deferral hereunder is conditioned upon a 30% Base
Compensation deferral election being in effect in the Stock Savings Plan.


2. An Eligible Employee who is an Officer or a Senior Manager may elect to
contribute up to 100% (in whole percentage increments or a specified dollar
amount) of an Incentive Award.


         (b) An Eligible Employee may only make an election, change an election,
or terminate an election to make Employee Contributions as follows:

1. An Employee who is an Eligible Employee as of September 30 may make an
election on or prior to the last Business Day of the immediately following
November with respect to the contribution of Base Compensation, if authorized
hereunder, and/or Incentive Awards paid on or after the immediately following
January 1.


2. An Employee who was not an Eligible Employee as of September 30 but who is an
Eligible Employee the immediately following March 31 may make an election on or
prior to the last Business Day of the immediately following May with respect to
the contribution of Base Compensation, if authorized hereunder, and/or Incentive
Awards paid on or after the immediately following July 1.


        SBC may refuse or terminate any election to make Employee Contributions
at any time.

        In the event the Participant takes a hardship withdrawal from a benefit
plan qualified under the Code and sponsored by SBC or an Employer, any election
to make Employee Contributions by such Participant shall be immediately
cancelled, and the Participant shall not be permitted to make a new election
with respect to Employee Contributions that would be contributed during the then
current and immediately following calendar year.


4.2 CONTRIBUTIONS TO PRE-TAX ACCOUNT; INTEREST/DIVIDENDS.

         (a) Employee Contributions shall be made solely pursuant to a proper
election and only during the Employee's lifetime and while the Employee remains
an Eligible Employee (if the Employee ceases to be an Eligible Employee, his or
her election to make Employee Contributions shall be cancelled); provided,
however, Termination of Employment of an Eligible Employee shall not constitute
loss of eligibility solely with respect to contribution of Base Compensation (if
otherwise permitted hereunder) that is earned prior to termination but paid
within 60 days thereafter or with respect to an Incentive Award paid after
Retirement (and such person shall be deemed an Eligible Employee for such
contributions).

1. Section 6.2(b) of Article 6 is deleted in its entirety and the following is
inserted in lieu thereof:


         (b) To the extent any Participant who Retires before 2001 would, were
it not for the 2000 Amendments, under valid elections made prior to September 1,
2000, receive a distribution that would extend the Participant’s distributions
beyond 2015, then the contributions so affected shall not be combined with other
contributions and shall be distributed in accordance with such elections.
Notwithstanding the foregoing, the Participant may, with the consent of SBC,
elect to have all of Participant's contributions to the Plan governed by this
Plan as in effect after September 1, 2000.

1. Effective January 31, 2003, pursuant to the authority granted to her under
Article 3 and the definition of Eligible Employee of the Plan, the Senior
Executive Vice President-Human Resources & Communications hereby approves Senior
Managers, as defined in this amendment, for participation in the Plan pursuant
to its provisions, as amended herein. Such approval for Senior Managers to
participate in the Plan applies to all Senior Managers as of January 31, 2003
and any Employee who subsequently becomes a Senior Manager, other than those who
are denied participation pursuant to the process described in the Plan’s
definition of “Eligible Employee.”



ARTICLE 5 - DISTRIBUTIONS


5.1 DISTRIBUTIONS FROM PRE-TAX ACCOUNT.

         (a) Retirement. Beginning March 10 (or such other date as determined by
SBC) of the first (1st) calendar year following the calendar year of the
Retirement of a Participant and on March 10 (or such other date as determined by
SBC) of each of the successive 14 calendar years, SBC shall distribute to the
Participant that portion of the Participant's Pre-Tax Account that is equal to
the total dollar amount of the Participant's Pre-Tax Account (and/or number of
deferred shares then held in the Participant's Pre-Tax Account) divided by the
number of remaining installments. Notwithstanding the foregoing, if the
Participant Retires prior to 2001, then any undistributed portion of the
Participant's Pre-Tax Account will be distributed in a lump sum on March 10 of
the fifteenth (15th) calendar year following the calendar year of the Retirement
of the Participant.

         (b) Non-Retirement Termination of Employment. Beginning March 10 (or
such other date as determined by SBC) of the calendar year following the
calendar year of Termination of Employment which is not a Retirement and on
March 10 (or such other date as determined by SBC) of each of the successive 2
calendar years, SBC shall distribute that portion of the Participant's Pre-Tax
Account that is equal to the total dollar amount of the Participant's Pre-Tax
Account (and/or number of deferred shares held in the Participant's Pre-Tax
Account) divided by the number of remaining installments.

         (c) Death. Notwithstanding (a) or (b) above to the contrary, in the
event of the death of a Participant, any amounts remaining in the Participant's
Pre-Tax Account (and/or number of deferred shares then held in the Participant's
Pre-Tax Account) shall be promptly distributed to the Participant's beneficiary
designated in accordance with the SBC Rules for Employee Beneficiary
Designations, as the same may be amended from time to time ("Rules"). If no
designation has been made or if all designated beneficiaries predecease the
Participant, the Participant's Pre-Tax Account shall be distributed according to
the Rules.

        Notwithstanding any other provision of this Plan, if a surviving
beneficiary of a Plan participant disclaims in whole or in part, that
beneficiary’s interest or share in the distribution of the Plan participant’s
Plan proceeds, and such disclaimer satisfies the requirements of Section 2518(b)
of the Internal Revenue Code (or any successor provision) and any applicable
state law, such disclaimer shall not constitute an assignment, transfer or
alienation by any method of such interest or share or proceeds and the portion
of such proceeds subject to such disclaimer shall be distributed as if that
beneficiary had predeceased the Plan participant.

         (d) Discharge for Cause/Non Competition. Notwithstanding any other
provision of this Plan to the contrary, all amounts (including deferred shares)
then credited to the Participant's Pre-Tax Account shall be paid immediately in
a single payment if a Participant is discharged for cause by his or her
Employer, or if a Participant otherwise ceases to be employed by his or her
Employer and engages in competition with SBC or any direct or indirect
Subsidiary thereof or with any business with which a Subsidiary of SBC or an
affiliated company has a substantial interest (collectively referred to herein
as an "Employer Business"), or becomes employed by a governmental agency having
jurisdiction over the activities of SBC or any of its Subsidiaries. For purposes
hereof, engaging in competition with any Employer business shall mean engaging
by the Participant in any business or activity in the same geographical market
where the same or substantially similar business or activity is being carried on
as an Employer business. Such term shall not include owning a nonsubstantial
publicly traded interest as a shareholder in a business that competes with an
Employer business. However, engaging in competition with an Employer business
shall include representing or providing consulting services to, or being an
employee of, any person or entity that is engaged in competition with any
Employer business or that takes a position adverse to any Employer business in a
judicial, regulatory, legislative or administrative proceeding. Further,
engaging in competition with an Employer business would result if the
Participant either engages directly in competitive activity or in any capacity
in any location becomes employed by, associated with, or renders service to any
company, or parent or affiliate thereof, or any subsidiary of any of them, if
any of them is engaged in competition with an Employer business, regardless of
the position or duties the Participant takes and regardless of whether or not
the employing company, or the company that the Participant becomes associated
with or renders service to, is itself engaged in direct competition with an
Employer business.

         (e) Deferred amounts held pending distribution shall continue to be
credited with interest or additional deferred shares, as applicable, determined
in accordance with Section 4.2(b) or 4.2 (d), as applicable.

         (f) The obligation to make distribution of deferred amounts credited to
a Participant's Pre-Tax Account during any calendar year, plus the additional
amounts credited on such deferred amounts pursuant to Section 4.2(b) or 4.2(d),
as applicable, shall be borne by SBC or the applicable Employer which otherwise
would have paid the related award currently. However, the obligation to make
distributions with respect to deferred amounts which are related to amounts
credited to a Participant's Pre-Tax Account as of the effective date of the Plan
pursuant to Section 4.2(c), and with respect to which no SBC company would
otherwise have paid the related award currently, shall be borne by the Employer
which employed the Participant on the effective date of the Plan.

         (g) For the purpose of this Plan, a beneficiary designation like that
described in Section 5.1(c) that was made under the comparable provisions of the
Predecessor Plan shall be considered as a beneficiary designation made under
Section 5.1(c).

         (h) Notwithstanding the other provisions of this Section 5.1 to the
contrary, but subject to the provisions of Section 5.2(b), a Participant who was
a Participant on, and made contributions to the Plan prior to, September 1,
2000, may request that receipt of the cash portion of Participant’s Pre-Tax
Account be deferred to Participant’s death, or to be received earlier if
accelerated in accordance with the provisions of 5.2(a). Approval of such
request shall be in SBC's sole discretion.


5.2 ACCELERATED DISTRIBUTION.

         (a) On or before the last Business Day of a calendar year, a
Participant may elect to receive a distribution of all or a portion of the
Participant's Pre-Tax Account. Such distribution shall be made March 10 (or such
other date as determined by SBC) of the immediately following calendar year.
This distribution shall be in addition to the portion of the Pre-Tax Account to
be distributed at the same time under Section 5.1, which distribution shall be
calculated without regard to an election under this section. No distribution
under this Section 5.2(a) shall be made of amounts contributed to or earned
under this Plan in the same calendar year as the distribution.

         (b) In the event the Participant Terminates Employment for reasons
other than Retirement, SBC may, at its sole discretion, accelerate the
distribution of all or a portion of a Participant's Pre-Tax Account to the date
of SBC's choosing, without notice to, or the consent of, the Participant.


5.3 SMALL DISTRIBUTION.

        Notwithstanding any election made by the Participant, after the
Termination of Employment of the Participant for any reason, if at the time the
total value of the Participant’s Pre-Tax Account is less than $10,000, SBC may,
in its discretion, distribute all of such account in the form of a lump sum
distribution.


5.4 DETERMINATION BY INTERNAL REVENUE SERVICE.

        In the event that a final determination shall be made by the Internal
Revenue Service or any court of competent jurisdiction that a Participant has
recognized gross income for Federal income tax purposes in excess of the portion
of Participant’s Pre-Tax Account actually distributed by SBC, SBC shall promptly
distribute to the Participant that portion of Participant’s Pre-Tax Account to
which such additional gross income is attributable.


5.5 EMERGENCY DISTRIBUTION.

        In the event that SBC, upon written petition of the Participant,
determines in its sole discretion that the Participant has suffered an
unforeseeable financial emergency, SBC shall distribute to the Participant, as
soon as practicable following such determination, that portion of Participant’s
Pre-Tax Account determined by SBC in its sole discretion to meet the emergency
(the “Emergency Distribution. For purposes of this Plan, an unforeseeable
financial emergency is an unexpected need for cash arising from an illness,
casualty loss, sudden financial reversal, or other such unforeseeable
occurrence. Cash needs arising from foreseeable events such as the purchase of a
house or education expenses for children shall not be considered to be the
result of an unforeseeable financial emergency. Upon such distribution, any
election to make Employee Contributions by such Participant shall be immediately
cancelled, and the Participant shall not be permitted to make a new election
with respect to Employee Contributions that would be contributed during the then
current and immediately following calendar year.


5.6 INELIGIBLE PARTICIPANT.

        Notwithstanding any other provisions of this Plan to the contrary, if
SBC receives an opinion from counsel selected by SBC, or a final determination
is made by a Federal, state or local government or agency, acting within its
scope of authority, to the effect that an individual is not, or was not at the
time of his or her making Employee Contributions to this Plan, to be a member of
Employer’s “select group of management or highly compensated employees” within
the meaning of ERISA, then such person will not be eligible to participate in
this Plan and shall receive an immediate lump sum distribution of the
Participant’s Pre-Tax Account. Upon such payment no other distribution shall
thereafter be payable under this Plan either to the individual or any
beneficiary of the individual, except as provided under Section 8.1 Additional
Benefit.


ARTICLE 6 - TRANSITION PROVISIONS

        The transition rules of this Article 6 shall supercede all other terms
of this Plan.


6.1 EFFECTIVE DATES.

        Except as otherwise provided herein, the amendments to this Plan made
September 1, 2000 (the “2000 Amendments”) shall be effective September 1, 2000,
and no election regarding the further deferral of a distribution of
contributions to this Plan may be made on or after September 1, 2000.


6.2 COMBINATION OF EXISTING CONTRIBUTIONS.

         (a) Effective January 1, 2001, all prior contributions made to the Plan
by a Participant shall be combined into Participant's single Pre-Tax Account.

         (b) To the extent any Participant who retires before 2001 would, were
it not for the 2000 Amendments, under valid elections made prior to September 1,
2000, receive a distribution that would extend the Participant’s distributions
beyond 2015, then the contributions so affected shall not be combined with other
contributions and shall be distributed in accordance with such elections.
Notwithstanding the foregoing, the Participant may, with the consent of SBC,
elect to have all of Participant’s contributions to the Plan governed by this
Plan as in effect after September 1, 2000.

         (c) In the event a Participant dies prior to 2001, the Participant’s
accounts shall not be combined with and shall be distributed in accordance with
the Plan as it existed immediately prior to September 1, 2000.


6.3 TERMINATION OF ELECTIONS.

         (a) Distributions from the Plan that would be made in the year 2000
under the Plan as it existed immediately prior to September 1, 2000, based on
elections made before September 1, 2000, shall continue to be made in the year
2000 as provided in the Plan immediately prior to September 1, 2000. All other
distribution elections are cancelled, including but not limited to distributions
which have already commenced, but only to the extent such elections call for
distributions after the year 2000. All amounts (or shares) remaining
undistributed after such distributions shall be held and distributed in
accordance with the terms of the Plan as in effect after September 1, 2000.

         (b) Contributions to the Plan that would be made in the year 2000 under
the Plan as it existed immediately prior to September 1, 2000, based on
elections made before September 1, 2000, shall continue to be made in the year
2000 as provided in the Plan immediately prior to September 1, 2000. Elections
to participate in the Plan shall not automatically be renewed for the year 2001.
Each Eligible Employee must make a new election after September 1, 2000, in
order to make Employee Contributions after 2000. Provided, however, valid
elections made prior to September 1, 2000, to contribute Incentive Awards in
2001 shall be valid elections under this Plan.


6.4 ANNUAL BASE SALARY CONTRIBUTION TRANSITION.

        Annual base salary earned prior to January 1, 2001, shall be contributed
when earned, while annual base salary earned on or after such date shall be
contributed when paid. In order to avoid any double contribution of annual base
salary, that part of annual base salary earned in the year 2000 shall not be
included in any determination of contributions to the Plan in a later calendar
year, even though paid in such calendar year.


ARTICLE 7 - DISCONTINUATION, TERMINATION, AMENDMENT.


7.1 SBC’S RIGHT TO TERMINATE PLAN.

        The Committee may terminate the Plan at any time. Upon termination of
the Plan, contributions shall no longer be made under the Plan.

        After termination of the Plan, Participants shall continue to earn
interest/dividend equivalents and shall continue to receive all distributions
under this Plan at such time as provided in and pursuant to the terms and
conditions of this Plan at the time of the Plan’s termination.


7.2 AMENDMENT.

        This Plan may be modified or terminated at any time in accordance with
the provisions of SBC’s Schedule of Authorizations; provided, however, that no
amendment, including but not limited to an amendment to this section, shall be
effective, without the consent of a Participant, to alter, to the material
detriment of such Participant, the distributions described in this Plan as
applicable to the Participant or to decrease such Participant’s Pre-Tax Account.
For purposes of this section, an alteration to the material detriment of a
Participant shall mean a material reduction in the period of time over which
Participant’s Pre-Tax Account may be distributed to a Participant or a reduction
in the amounts then credited to a Participant’s Pre-Tax Account. Any such
consent may be in a writing, telecopy, or e-mail or in another electronic
format. An election to make Employee Contributions and the failure to terminate
an election to make Employee Contributions when able to do so shall each be
conclusively deemed to be the consent of the Participant to any and all
amendments to the Plan prior to such election or failure to terminate an
election, and such consent shall be a condition to making any election with
respect to Employee Contributions.


ARTICLE 8 – MISCELLANEOUS


8.1 ADDITIONAL BENEFIT.

        The reduction of any benefit payable under the SBC Pension Benefit Plan
(or comparable plan identified by SBC as a replacement therefor), which results
from participation in this Plan, will be restored as an additional benefit
(“make-up piece”) under this Plan. The Participant shall elect prior to
commencement of payment of the make-up piece whether to receive such benefit in
cash in a lump sum (consisting of the present value equivalent of the pension
retirement benefit (life annuity) make-up piece) or such benefit in an annuity
form of payment. Notwithstanding the proceeding provisions of this section, if
all or a portion of the make-up piece is paid pursuant to SRIP or another
non-qualified plan, then such amount shall not be payable pursuant to this Plan.


8.2 TAX WITHHOLDING.

        Upon a distribution from Participant’s Pre-Tax Account, SBC shall
withhold such amount (or shares) as determined by SBC to satisfy the minimum
amount of Federal, state, and local taxes required by law to be withheld as a
result of such distribution, or such greater amount as specified by the
Participant.


8.3 ELECTIONS AND NOTICES.

        Notwithstanding anything to the contrary contained in this Plan, all
elections and notices of every kind shall be made on forms prepared by SBC or
the General Counsel, Secretary or Assistant Secretary, or their respective
delegates or shall be made in such other manner as permitted or required by SBC
or the General Counsel, Secretary, or Assistant Secretary, or their respective
delegates, including through electronic means, over the Internet or otherwise.
An election shall be deemed made when received by SBC (or its designated agent,
but only in cases where the designated agent has been appointed for the purposes
of receiving such election), which may waive any defects in form. Unless made
irrevocable by the electing person, each election with regard to making Employee
Contributions or distributions under the Plan shall become irrevocable at the
close of business on the last day to make such election. SBC may limit the time
an election may be made in advance of any deadline.

        If not otherwise specified by this Plan or SBC, any notice or filing
required or permitted to be given to SBC under the Plan shall be delivered to
the principal office of SBC, directed to the attention of the Senior Executive
Vice President-Human Resources of SBC or his or her successor. Such notice shall
be deemed given on the date of delivery.

        Notice to the Participant shall be deemed given when mailed (or sent by
telecopy) to the Participant’s work or home address as shown on the records of
SBC or, at the option of SBC, to the Participant’s e-mail address as shown on
the records of SBC. It is the Participant’s responsibility to ensure that the
Participant’s addresses are kept up to date on the records of SBC. In the case
of notices affecting multiple Participants, the notices may be given by general
distribution at the Participants’ work locations.

        By participating in the Plan, each Participant agrees that SBC may
provide any documents required or permitted under the Federal or state
securities laws, including but not limited to the Securities Act of 1933 and the
Securities Exchange Act of 1934 by e-mail, by e-mail attachment, or by notice by
e-mail of electronic delivery through SBC’s Internet Web site or by other
electronic means.


8.4 UNSECURED GENERAL CREDITOR.

        Participants and their beneficiaries, heirs, successors, and assigns
shall have no legal or equitable rights, interest, or claims in any property or
assets of any Employer. No assets of any Employer shall be held under any trust
for the benefit of Participants, their beneficiaries, heirs, successors, or
assigns, or held in any way as collateral security for the fulfilling of the
obligations of any Employer under this Plan. Any and all of each Employer’s
assets shall be, and remain, the general, unpledged, unrestricted assets of such
Employer. The only obligation of an Employer under the Plan shall be merely that
of an unfunded and unsecured promise of SBC to make distributions under, and in
accordance with the terms of, the Plan.


8.5 OFFSET.

        SBC may offset against the amount (or shares) otherwise distributable to
a Participant, any amounts due an Employer by a Participant, including but not
limited to overpayments under any compensation or benefit plans.


8.6 NON-ASSIGNABILITY.

        Neither a Participant nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage, or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt, any
amounts (or shares) distributable under the Plan, or any part thereof, which
are, and all rights to which are, expressly declared to be unassignable and
non-transferable. No part of the amount (or shares) distributable shall, prior
to actual distribution, be subject to seizure or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.

        Not withstanding the foregoing, in the event a Participant becomes
employed by Cingular Wireless LLC (“Cingular”) or an entity directly or
indirectly owned by Cingular and elects or has elected to have his or her
interest in this Plan transferred to the Cingular Wireless Cash Deferral Plan,
the Participant shall have no further interest in the transferred amounts under
this Plan and shall look solely to Cingular for any rights previously held under
this Plan.


8.7 EMPLOYMENT NOT GUARANTEED.

        Nothing contained in this Plan nor any action taken hereunder shall be
construed as a contract of employment or as giving any employee any right to be
retained in the employ of an Employer or to serve as a director.


8.8 ERRORS.

        At any time SBC may correct any error made under the Plan without
prejudice to SBC. Such corrections may include, among other things, refunding
contributions to a Participant with respect to any period he or she made
Employee Contributions while not an Eligible Employee, or canceling the
enrollment of a non-Eligible Employee.


8.9 CAPTIONS.

        The captions of the articles, sections, and paragraphs of this Plan are
for convenience only and shall not control nor affect the meaning or
construction of any of its provisions.


8.10 GOVERNING LAW.

        To the extent not preempted by Federal law, the Plan, and all awards and
agreements hereunder, and any and all disputes in connection therewith, shall be
governed by and construed in accordance with the substantive laws of the State
of Texas, without regard to conflict or choice of law principles which might
otherwise refer the construction, interpretation or enforceability of this Plan
to the substantive law of another jurisdiction.

        Because awards under the Plan are granted in Texas, records relating to
the Plan and awards thereunder are located in Texas, and the Plan and awards
thereunder are administered in Texas, the Company and the Participant to whom an
award under this Plan is granted, for themselves and their successors and
assigns, irrevocably submit to the exclusive and sole jurisdiction and venue of
the state or federal courts of Texas with respect to any and all disputes
arising out of or relating to this Plan, the subject matter of this Plan or any
awards under this Plan, including but not limited to any disputes arising out of
or relating to the interpretation and enforceability of any awards or the terms
and conditions of this Plan. To achieve certainty regarding the appropriate
forum in which to prosecute and defend actions arising out of or relating to
this Plan, and to ensure consistency in application and interpretation of the
Governing Law to the Plan, the parties agree that (a) sole and exclusive
appropriate venue for any such action shall be an appropriate federal or state
court in Bexar County, Texas, and no other, (b) all claims with respect to any
such action shall be heard and determined exclusively in such Texas court, and
no other, (c) such Texas court shall have sole and exclusive jurisdiction over
the person of such parties and over the subject matter of any dispute relating
hereto and (d) that the parties waive any and all objections and defenses to
bringing any such action before such Texas court, including but not limited to
those relating to lack of personal jurisdiction, improper venue or forum non
conveniens.


8.11 VALIDITY.

        In the event any provision of this Plan is held invalid, void, or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.


8.12 SUCCESSORS AND ASSIGNS.

        This Plan shall be binding upon SBC and its successors and assigns.